Citation Nr: 0947982	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to August 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
continued a 30 percent rating for the Veteran's right ankle 
disability.  In October 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  Additional 
evidence was submitted at the Travel Board hearing with a 
waiver of initial Agency of Jurisdiction (AOJ) consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

The Veteran's right ankle disability is currently assigned a 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5262, for malunion of the tibia and fibula with marked 
knee or ankle disability.  To warrant the next higher (and 
maximum) rating of 40 percent, he would have to show that his 
right ankle disability is manifested by nonunion of the tibia 
and fibula with loose motion requiring a brace.  Id.  
Alternatively, he could be assigned an increased 40 percent 
(maximum) rating under 38 C.F.R. § 4.71a, Code 5270, if the 
right ankle disability is manifested by ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity. 

On June 2007 VA examination it was noted that the Veteran 
reported he wore an ankle brace; the reason for the brace 
(nonunion with loose motion, e.g.?) was not discussed.  The 
report of the examination notes the ankle was fused, and is 
ankylosed, but does not address deformity, or whether the 
ankle is in abduction, adduction, inversion, or eversion.  At 
the October 2009 Travel Board hearing, the Veteran testified 
that he had to wear a brace at all times because, if he did 
not, his ankle would become loose with "popping" noises.  
Accordingly, another VA examination is necessary.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Notably, the United States Court of Appeals for Veterans 
Claims has held that "staged" ratings are appropriate in an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  It appears that the 
Veteran receives ongoing treatment for his right ankle; 
updated treatment records are therefore pertinent evidence in 
this matter, and must be secured.  

Finally, the Board notes that, in a November 2007 VA social 
work progress note, it was reported that the Veteran could 
not work at his "usual field of employment due to 
increasingly bad ankle problems."  At the October 2009 
Travel Board hearing, the Veteran testified that he was 
unable to hold a steady job as a result of his right ankle 
disability, and indicated that he had retired from his last 
place of employment because of this disability.  In light of 
these allegations, the possibility of referral for 
extraschedular must be considered.  See 38 C.F.R. 
§ 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  This matter must be addressed on remand.   [Although 
the Veteran's testimony also raises an inferred claim for a 
total disability rating based on individual unemployability 
(TDIU) (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), the 
RO specifically addressed and denied such claim in the July 
2007 rating decision.  The Veteran did not file a timely 
notice of disagreement with that determination, and it is 
final.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for his 
right ankle disability since January 2009, 
and to provide any releases necessary for 
VA to obtain records of private treatment 
or evaluation.  The RO should secure for 
the record copies of complete treatment 
records from the identified sources.

2. 	The RO should then arrange for the 
Veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his service-connected right 
ankle disability, and its impact on his 
ability to function.  The Veteran's claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  A complete history 
should be elicited and any indicated 
studies should be completed. All symptoms 
of/clinical findings associated with the 
right ankle disability should be described 
in detail.  The examiner should discuss 
specifically whether the Veteran's ankle 
brace is needed because his right ankle 
disability is manifested by nonunion of 
the tibia and fibula with loose motion, 
and the position of ankylosis, i.e., 
whether the ankle is ankylosed in plantar 
flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or 
eversion deformity.

3. 	The RO should arrange for any 
further development necessary to address 
the matter of entitlement to an 
extraschedular rating for right ankle 
disability (e.g., the associated 
impairment of function, and its effect on 
the Veteran's activities).  Then, the RO 
should readjudicate the claim for 
increase.  If the schedular criteria are 
found inadequate, the matter should be 
referred to the Director of Compensation 
and Pension for consideration of 
entitlement to an extraschedular rating.  
If the claim [for increase] remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

